Citation Nr: 0913321	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from August 1968 to June 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied 
service connection for post-traumatic stress disorder (PTSD) 
and a total rating for compensation purposes based on 
individual unemployability (TDIU).  In March 2008, the 
Veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  In August 2008, the 
Board granted service connection for PTSD and remanded the 
issue of a TDIU to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In its August 2008 Remand instructions, the Board directed 
the RO to:  

Assign a disability rating as appropriate 
to the Veteran's now service-connected 
PTSD.  Thereafter, conduct any additional 
development deemed necessary with regard 
to the Veteran's TDIU claim, and 
readjudicate the claim.  If the TDIU 
rating remains denied, the Veteran and 
his attorney should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The claims file does not reflect that the requested action 
has been undertaken.  The Board observes that the Veteran's 
appeal may have been prematurely returned to the Board.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is again REMANDED for the following 
action:

The RO should assign an initial 
disability rating as appropriate to the 
Veteran's now service-connected PTSD.  
Thereafter, conduct any additional 
development deemed necessary with regard 
to the Veteran's TDIU claim, and 
readjudicate the claim.  If the TDIU 
rating remains denied, the Veteran and 
his attorney should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 


to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).  

